PROVOSTY, J.
The plaintiff company demands of defendant payment of his stock subscription, $2,500. Defendant answers, and he testifies that he transferred the stock to J. P. Sturm, and that the latter paid the debt by deducting the amount from a debt of the company to him on a contract for the boring of an oil well.
In that, statement he is corroborated by Sam Park, J. L. Perry, and A. Perry, who, with him and Aladin Vincent and W. M. Perkins, were the organizers of the company and continued to be the sole stockholders. Perkins and Sturm did not testify. One was sick and the other absent.
Vincent denies both the transfer and the payment; but, while he insists that the debt of the company to Sturm was paid, he does not pretend to say how it was paid, unless by *414this deduction, and a letter of his proves the transfer.
Conceding that the company, as a company, did not consent to release defendant from his obligation on the stock, what difference does that make, when the debt has been paid? Plaintiff concedes that defendant had the right to transfer his interest in the company to Sturm.
It is therefore ordered, adjudged, and decreed that the judgment appealed from be set aside, and that plaintiff’s suit be dismissed, with costs in both courts.